PER CURIAM.
Upon consideration of the certificate of the Florida Board of Bar Examiners filed herein November 10, 1967 and the transcript of hearing of October 27, 1967 and other documents filed herein relating to the fitness of the applicant to take the Florida Bar examination, it is
Ordered that the Board’s recommendation is rejected. In the event said Richard Francis Conrad successfully concludes his legal education and receives an appropriate degree, he shall be allowed to take the examination.
Nothing herein contained shall preclude appropriate action upon any matter not covered by the file and transcript herein relating to the fitness of said applicant between the date hereof and such time as he takes said examination.
Copies of the Board’s certificate of November 10th and of this Order shall be retained in the permanent file of the applicant in the office of the Florida Board of Bar Examiners.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW, ERVIN and ADAMS, JJ., concur.
THORNAL, J., concurs specially with Opinion.